Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Kenneth Hoberman (the “Executive”) has been employed by Stemline
Therapeutics, Inc. (the “Company”), a Delaware corporation, since March 2012
(each, a “Party” and both, “Parties”).  The Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
has determined that it is in the best interests of the Company to enter into an
employment agreement with the Executive. Now, for good and valuable
consideration, the Parties enter into this employment agreement (the
“Agreement”) this 7th day of January, 2016 (the “Effective Date”):

 

1.     Employment and Duties.

 

(a)                                 General.  As of the Effective Date, the
Company shall continue to employ Executive as its Chief Operating Officer, and
Executive agrees upon the terms and conditions of this Agreement to be so
employed.  As Chief Operating Officer, Executive shall report directly and
exclusively to the Chief Executive Officer of the Company (the “CEO”). Executive
shall also serve as the Chief Operating Officer or such other positions of such
other subsidiaries of the Company as may be designated by the CEO of the
Company.

 

(b)                                 Services.  Executive shall perform his
duties faithfully and shall devote reasonable attention and time to the business
and affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use Executive’s reasonable
best efforts to perform faithfully and efficiently such responsibilities. 
Subject to Section 5, Executive shall not be restricted from pursuing, or being
actively engaged in, any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, and whether
or not such business activity is currently existing or is hereafter conducted.

 

2.                                      Nature, Period and Location of
Employment.

 

(a)                                 Nature of Employment. The Executive’s
employment shall be “at will.”

 

(b)                                 Period of Employment.  Executive’s
employment pursuant to the terms of this Agreement shall commence on the
Effective Date and continue until concluded pursuant to the provisions of
Section 4, below.

 

(c)                                  Location.  Executive’s principal place of
business shall be the Company’s offices in the Borough of Manhattan, New York
City.

 

3.                                      Compensation and Other Benefits. The
Company shall pay and provide the following compensation and benefits to
Executive each year during the period of employment for services performed:

 

(a)                                 Base Salary.  The Company shall pay
Executive a base salary (“Salary”) at an initial annual rate of $414,000, in
accordance with the normal payroll practices of the Company as are in effect
from time to time.  On an annual basis, commencing on January 1, 2016, and on
each

 

1

--------------------------------------------------------------------------------


 

January 1 thereafter, the amount of the Executive’s Salary shall be increased by
no less than the greater of (1) the amount determined by the Compensation
Committee or (2) the percentage by which the Bureau of Labor Statistics Consumer
Price Index for All Urban Consumers (CPI-U) All Items Index, New York—Northern
New Jersey—Long Island, NY-NJ-CT-PA (the “Relevant CPI Index”) for the calendar
year ending December 31 immediately preceding the January 1 in question,
increased over the Relevant CPI Index for the previous calendar year.

 

(b)                                 Annual Performance Bonus.  Each year during
the period of employment, Executive shall be eligible to earn a
performance-based cash bonus with a target of 50% of Salary, depending upon his
achieving performance goals established by the Board or Compensation Committee
in consultation with the Executive in the first quarter of each such calendar
year (the “Annual Performance Bonus”).  The Board or Compensation Committee
shall have the discretion to pay the Executive an Annual Performance Bonus in
excess of the target for performance exceeding goals.  The Annual Performance
Bonus shall be paid to Executive as soon as practicable following the end of the
performance period for which the bonus was awarded, but not later than March 15
of the calendar year following such bonus performance period.  The Annual
Performance Bonus may be awarded without proration in the event of a partial
contract year.

 

(c)                                  Long Term Equity Awards.  Executive will be
eligible for grants of equity awards under the Company’s long-term equity
incentive plan or plans determined in the same manner as awards to other senior
executives of the Company. On the Effective Date of this Agreement:

 

(i) The Company shall award Executive 75,000 options (the “Time Vesting
Options”), to acquire 75,000 shares of common stock (each, a “Share”) of the
Company, which shall vest as follows: (1) 25,000 Options shall vest on the
one-year anniversary of the Effective Date of this Agreement; (2) 25,000 Options
shall vest on the two-year anniversary of the Effective Date of this Agreement;
and (3) 25,000 Options shall vest on the three-year anniversary of the Effective
Date of this Agreement.

 

(ii)  The Company shall award Executive 75,000 Options (with the Time Vesting
Options, the “Options”) to acquire 50,000 Shares of the Company, which shall
vest as follows:  (1) 25,000 Options shall vest upon the Company attaining an
average market capitalization over a 30 day period of $350 million; (2) 25,000
Options shall vest upon the Company attaining an average market capitalization
over a 30 day period of $500 million; (3) 25,000 Options shall vest upon the
Company attaining an average market capitalization over a 30 day period of $750
million; (4) all Options which have not already vested prior to the fourth
anniversary of this Agreement shall vest in full upon such fourth anniversary of
this Agreement; (5) all Options which have not already vested, and other options
awarded before or after these Options (“Other Options”) which have not vested,
shall, if they have not then expired, vest upon (A) the date on which
Executive’s employment is terminated without Cause; (B) the date on which
Executive resigns for a Good Reason; (C) the date on which Executive is
terminated due to a Disability; or (D) the date of the death of the Executive. 
Each vested Option may be exercised at a price equal to the closing price of a
Share on the Award Date of such Option, and each of the Other Options may be
exercised according to the terms set forth in the applicable award agreement.
Options and Other Options are

 

2

--------------------------------------------------------------------------------


 

exercisable for a ten-year term commencing on their applicable award date, and
such ten-year term may not be reduced or shortened without the express written
consent of the Executive.

 

(iii) The Company shall award Executive 75,000 restricted shares of common stock
of the Company (the “Time Vesting Restricted Shares”), which shall vest as
follows: (1) 25,000 Restricted Shares shall vest on the one-year anniversary of
the Effective Date of this Agreement; (2) 25,000 Restricted Shares shall vest on
the two-year anniversary of the Effective Date of this Agreement; and (3) 25,000
Restricted Shares shall vest on the three-year anniversary of the Effective Date
of this Agreement.

 

(iv) The Company shall award Executive 75,000 restricted shares of common stock
of the Company (together with the Time Vesting Restricted Shares, the
“Restricted Shares”), which shall vest as follows:  (1) 25,000 Restricted Shares
shall vest when the Company reaches an average market capitalization over a 30
day period of $350 million;  (2) 25,000 Restricted Shares shall vest  when the
Company reaches an average market capitalization over a 30 day period of $500
million; (3) 25,000 Restricted Shares shall vest  when the Company reaches an
average market capitalization over a 30 day period of $750 million; (4) all
Restricted Shares which have not already vested prior to the fourth anniversary
of this Agreement shall vest in full upon such fourth anniversary of this
Agreement; (5) all unvested Restricted Shares, and other restricted shares
awarded before or after these Restricted Shares shall vest and become
unrestricted upon (A) the date on which Executive’s employment is terminated
without Cause, (B) the date on which Executive resigns for a Good Reason,
(C) the date on which Executive is terminated due to a Disability, or (D) the
date of the death of the Executive.

 

(d)                                 Expenses.  The Company shall reimburse
Executive for all ordinary and reasonable expenses incurred by Executive in
connection with the performance of his duties to the Company, which include
business related travel, meals, entertainment, commuting, life insurance and
relocation expenses for business purposes. Executive shall submit appropriate
documentation or receipts in accordance with the policies and procedures of the
Company as are in effect from time to time.

 

(e)                                  Pension, Welfare and Fringe Benefits.
Executive shall be eligible to participate in all employee benefit plans and
programs applicable to senior executives of the Company generally in accordance
with the terms of such plans, programs, or Company policies as in effect from
time to time, including, without limitation, group life, disability, medical,
dental and other insurance, retirement, pension, wellness and similar plans. 
The Company may amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time

 

(f)                                             Vacation.  Executive shall be
entitled to four (4) weeks of paid vacation per each calendar year, to be taken
at a time mutually agreeable to the CEO and Executive.

 

(g)                                 Additional Bonus Payments for Achieving
Certain Milestones.  Executive is eligible to receive specified additional bonus
payments for achieving the milestones (each, a

 

3

--------------------------------------------------------------------------------


 

“Milestone Incentive”) listed on Annex A attached hereto. Any additional bonus
payment for achieving one or more Milestone Incentive(s) shall be paid to
Executive as soon as practicable following achievement of a Milestone Incentive
but not later than the seventy-fifth day of the calendar year following such
achievement of a Milestone Incentive.

 

4.                                      Termination of Employment.

 

(a)  Termination for Cause; Resignation without Good Reason.

 

(i)                                     If Executive’s employment is terminated
by the Company for “Cause” (as defined below) or if Executive resigns from his
employment other than for “Good Reason” (as defined below), Executive shall be
entitled to the following:  (A) payment of his Salary, accrued up to and
including the date of termination or resignation, (B) payment of any Annual
Performance Bonus earned in the prior year but not yet paid and the pro rata
portion of any target bonus earned during the current year, (C) payment in lieu
of any accrued but unused vacation time,  (D) payment of any unreimbursed
expenses, and (E) continued coverage through the longest applicable limitations
period under the Company’s indemnification agreement and directors and officers
insurance policies (collectively, the “Accrued Obligations”).  Except to the
extent required by the terms of the programs described in Section 3(e) or
applicable law, Executive shall have no further right under this Agreement or
otherwise to receive any other compensation or to participate in any other plan,
program or arrangement after such termination or resignation of employment.

 

(ii)                                  “Cause” means (A) the willful and
continued failure by Executive to perform his lawful duties hereunder or to
follow the lawful directions of the Board (other than due to disability), which
is not substantially cured by Executive to the Board’s reasonable satisfaction
within thirty (30) days after Executive’s receipt of a written notice from the
Board specifically identifying the manner in which the Board believes that
Executive has not substantially performed his duties or failed to follow the
Board’s lawful directions; (B) a breach by Executive of his fiduciary duties to
the Company; (C) A material breach by Executive of any provision of this
Agreement; or (D) the commission of, conviction of, pleading guilty to, or
confession to, or entering of a plea of nolo contendere by Executive for any
felony or any crime involving fraud. Termination of Executive’s employment for
Cause shall be communicated by delivery to Executive of a written notice from
the Board, stating that Executive will be terminated for Cause, specifying the
particulars of the facts upon which the determination of Cause is based, and the
effective date of such termination; provided, however, that no such written
notice shall be effective unless the cure period specified in
Section 4(a)(ii)(A) has expired without Executive having substantially cured, to
the Board’s reasonable satisfaction, the condition or circumstance which
provided the basis for the initial determination of Cause.

 

(iii)                               “Good Reason” means any one or more of the
following conditions continues for at least thirty (30) days following written
notice from Executive to the Board (the “Cure Period”) specifying the facts and
circumstances giving rise to Good Reason: (A) a material diminution in
Executive’s titles, authority, duties or responsibilities, (B) a material
reduction in Executive’s Salary, (C) A material change in the geographic
location at which the Executive must perform  services to the Company, (D) any
other action or inaction by the Company that is or

 

4

--------------------------------------------------------------------------------


 

causes a material breach of this Agreement, or (E) a change in reporting line
requiring Executive to report to any person other than, or in addition to, the
Board.

 

Termination of Executive’s employment for Good Reason shall be communicated to
the Board by a written notice from the Executive, on a date within sixty (60)
days after the expiration of the Cure Period specified in this Section.

 

(b)                                 Termination without Cause, Resignation for
Good Reason, Termination as a result of Disability or death.

 

(i)                                     If the Company terminates Executive’s
employment without Cause or Executive resigns from his employment for Good
Reason, or if Executive is terminated as a result of a Disability, or dies, then
Executive shall receive the Accrued Obligations and, provided that within 45
days after the date of termination Executive or Executive’s designee shall have
executed a release in the form attached hereto as Annex B and such release shall
not have been revoked within such time period (1) all unvested stock options
shall vest and remain exercisable for their original terms, and (2) all unvested
shares of restricted stock shall vest and become unrestricted, and (3) the
Company will pay to Executive as severance (the “Severance Payment”) a lump sum
equal to eighteen (18) months of Executive’s final monthly Salary and
Executive’s last Annual Performance Bonus, payable within 60 days of Executive’s
termination of employment, and (4) if Executive elects to continue participation
in the Company’s group health and welfare plans under COBRA, then for a period
of eighteen (18) months, or until Executive obtains other gainful employment and
is covered by a health and medical plan, whichever occurs first, the Company
shall pay the excess of (i) the COBRA cost of such coverage over (ii) the amount
that Executive would have had to pay for such coverage if he had remained
employed during such period and paid the active employee rate for such coverage.
Nothing in this Agreement reduces the obligations of the Company or diminishes
the rights of Executive under COBRA.

 

(ii)                                  “Disability” shall mean Executive is
substantially unable to perform his duties by reason of a medically determinable
mental or physical impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months. 
At the request of Executive or his personal representatives, the Company’s
determination that Executive is disabled under this section shall be certified
by one physician reasonably satisfactory to Executive, or his personal
representative, and the Company, at the Company’s expense, and the determination
of such physicians shall be final and binding upon both Executive and the
Company.

 

(iii)                               Mandatory Reduction of Payments in Certain
Events.

 

(A)                               Notwithstanding anything in this Agreement to
the contrary, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (such benefits, payments or distributions are
hereinafter

 

5

--------------------------------------------------------------------------------


 

referred to as “Payments”) would, if paid, be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then, prior to the making of any Payments to the
Executive, a calculation shall be made comparing (i) the net after-tax benefit
to the Executive of the Payments after payment by the Executive of the Excise
Tax, to (ii) the net after-tax benefit to the Executive if the Payments had been
limited to the extent necessary to avoid being subject to the Excise Tax.  If
the amount calculated under (i) above is less than the amount calculated under
(ii) above, then the Payments shall be limited to the extent necessary to avoid
being subject to the Excise Tax (the “Reduced Amount”).  The reduction of the
Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the change in control transaction, as determined by the
Determination Firm (as defined in Section 4(b)(iii)(B) below).  For purposes of
this Section 4(b)(iii), present value shall be determined in accordance with
Section 280G(d)(4) of the Code.  For purposes of this Section 4(b)(iii), the
“Parachute Value” of a Payment means the present value as of the date of the
change in control transaction of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

 

(B)                               All determinations required to be made under
this Section 4(b)(iii), including whether an Excise Tax would otherwise be
imposed, whether the Payments shall be reduced, the amount of the Reduced
Amount, and the assumptions to be utilized in arriving at such determinations,
shall be made by an independent, nationally recognized accounting firm or
compensation consulting firm mutually acceptable to the Company and the
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days after
the receipt of notice from the Executive that a Payment is due to be made, or
such earlier time as is requested by the Company or Executive.  All fees and
expenses of the Determination Firm shall be borne solely by the Company.  Any
determination by the Determination Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which the Executive
was entitled to, but did not receive pursuant to Section 4(b)(iii)(A), could
have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder.  In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.

 

(C)                               In the event that the provisions of Code
Section 280G and 4999 or any successor provisions are repealed without
succession, this Section 4(c)(iii) shall be of no further force or effect.

 

6

--------------------------------------------------------------------------------


 

5.                                      Protection of the Company’s Interests.

 

(a)                                 Non-Solicitation.  Executive agrees that
during his employment with the Company and for twelve (12) months thereafter, he
shall not, directly or indirectly, whether through another person or entity or
otherwise, (i) induce or attempt to induce any employee of the Company or any of
its affiliates to engage in any activity in which Executive is prohibited to
engage by Section 5(a) or to terminate his or her employment with the Company or
any of its affiliates, (ii) in any way interfere or attempt to interfere with
the relationship between the Company or any of its affiliates, on the one hand,
and any employee thereof, on the other hand, (iii) employ or offer employment to
any person who was employed by the Company or any of its affiliates during the
Executive’s period of employment, unless such person shall have ceased to have
been employed by the Company or any of its affiliates through no act of the
Executive,  or (iv) induce or attempt to induce any customer, supplier, licensee
or other business relation of the Company or any of its affiliates to cease
doing business with the Company or to otherwise limit or reduce its ongoing
business relationship with the Company.

 

(b)                                             Confidentiality.  Executive
understands that the Company continually obtains and develops valuable
Confidential Information and Materials which may become known to him or to which
he may have access in connection with his employment.  Executive acknowledges
that all Materials and all Confidential Information are and shall remain the
exclusive property of the Company or the third party providing such information
or materials to the Company or Executive.  Executive agrees that he shall not
during the term of his employment and thereafter, publish, intentionally
disclose, or otherwise intentionally make available to any third party, other
than to employees, consultants and agents of the Company, any Confidential
Information or Materials except as expressly authorized in writing by the
Company, or except as Executive in his capacity as Chief Operating Officer shall
in good faith make available (and except to the extent required to be disclosed
by a governmental authority or by order of a court of competent jurisdiction,
provided that Executive shall notify the Company promptly of such requirement
prior to such disclosure so that the Company may seek a protective order or
other appropriate remedy concerning such disclosure, and Executive shall
cooperate with the Company in connection therewith).  Executive agrees that he
shall use such Confidential Information and Materials only in the performance of
his duties to the Company and in accordance with any the Company policies with
respect to the protection of Confidential Information and Materials.

 

As used herein, the following terms shall have the following meanings:

 

“Confidential Information” shall mean proprietary and confidential information
concerning the business, business relationships or financial affairs of the
Company, including without limitation the Company Inventions and other
inventions or works owned or controlled by the Company, research and development
activities of the Company, product and marketing plans, databases, financial
data, personal data, research data, technical specifications, product prices,
customer and supplier information and information disclosed to the Company or to
Executive by third parties of a proprietary or confidential nature or under an
obligation of confidence.  Confidential Information shall not include
information which (a) is or becomes generally known within the Company’s
industry through no violation of this Agreement by Executive or (b) is lawfully
and in good faith made available to Executive by a third party who did not
derive it from the Company and who

 

7

--------------------------------------------------------------------------------


 

imposes no obligation of confidence on Executive.  It shall be presumed that
information is no longer Confidential Information three years after the
termination of employment for any reason.

 

“Materials” shall mean all chemical or biological materials of any kind,
including, without limitation, any and all reagents, substances, chemical
compounds, proteins or derivatives thereof, subcellular constituents, cells or
cell lines, tissue samples, organisms and progeny, mutants, derivatives or
replications thereof or therefrom.

 

(d)                                 Injunctive Relief.  Without intending to
limit the remedies available to the Company and to the Executive, each Party
acknowledges that a breach of any of the covenants contained in Section 5 may
result in material irreparable injury to the Company or its affiliates or
subsidiaries or to the Executive for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, the Company, its
affiliates or subsidiaries, or the Executive shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the other from engaging in activities prohibited by  Section 5, or
such other relief as may be required to specifically enforce any of the
covenants in Section 5.

 

6.                                      Indemnification.  The Company will
execute and deliver an Indemnification Agreement for Executive in the form
attached as Annex C on the Effective Date.  In the event of  a dispute between
Executive and the Company (including any successor(s) or assign(ee)s,) the
Company (including any successor’s and assignee’s, shall advance to Executive
all of Executive’s legal fees and expenses arising out of the dispute, and
Executive shall not be required to repay such advanced legal fees and expenses.

 

7.                                      No Mitigation or Offset.  Executive
shall not be required to mitigate the amount of any payment provided for herein
by seeking other employment or otherwise and any such payment will not be
reduced in the event such other employment is obtained.

 

8.                                      Section 409A.

 

Notwithstanding anything in the Agreement to the contrary, if Executive is a
“specified employee” at the time of his “separation from service” (each term as
defined and described under Code Section 409A and applicable regulations
thereunder) with the Company, and if any payment or benefit to which he shall
become entitled under this Agreement would be considered deferred compensation
pursuant to Section 409A of the Code, no distribution may be made of any such
payment to Executive and no such in-kind benefits or reimbursement of expenses
may be provided to Executive prior to the earlier of (i) the expiration of the
six (6) month period following the date of Executive’s “separation from service”
(as such term is defined by Section 409A of the Code, and the regulations
promulgated thereunder), or (ii) the date of Executive’s death, but only to the
extent such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A(a)(2) of the Code.  The payments and
benefits to which Executive would otherwise be entitled during the first six
(6) months following his separation from service shall be accumulated and paid
or provided, as applicable, in a lump sum, on the first payroll date of the
Company that is six (6) months and one day following Executive’s separation from
service and

 

8

--------------------------------------------------------------------------------


 

any remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein. Each payment pursuant to the Agreement
that is due at a different time shall be considered to be a separate payment for
purposes of Section 409A of the Code.

 

Any amounts reimbursable by the Company to Executive under this Agreement in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense shall be made within 30 days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, but in any event no later than December 31 of the year
after the year in which the expense was incurred. Executive’s rights to any
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

Whenever in this Agreement a payment or benefit is conditioned on Executive’s
execution of a release of claims, such release must be executed and all
revocation periods shall have expired within 45 days after the date of
termination; failing which such payment or benefit shall be forfeited.  If such
payment or benefit would be considered deferred compensation pursuant to
Section 409A of the Code, and if such 45-day period begins in one calendar year
and ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year.  In other words, Executive is not
permitted to influence the calendar year of payment based on the timing of his
signing of the release.

 

9.                                      General Provisions.

 

(a)                                 No Other Severance Benefits.  Except as
specifically set forth in this Agreement, Executive covenants and agrees that he
shall not be entitled to any other form of severance benefits from the Company,
including, without limitation, benefits otherwise payable under any of the
Company’s regular severance plans or policies, in the event his employment ends
for any reason.

 

(b)                                 Tax Withholding.  All amounts paid to
Executive hereunder shall be subject to all applicable federal, state and local
wage withholding.

 

(c)                                  Expenses.  The Company shall advance or pay
all expenses (including reasonable attorney’s fees) incurred by Executive in
connection with the preparation of and entry into this Agreement and ancillary
documentation, up to an aggregate of fifty thousand $50,000 dollars.

 

(d)                                 Notices.  Any notice hereunder by either
Party to the other shall be given in writing by personal delivery, or certified
mail, return receipt requested, or (if to the Company) by telex or facsimile, in
any case delivered to the applicable address set forth below

 

(i)                                     To the Company:

 

Stemline Therapeutics, Inc.

 

9

--------------------------------------------------------------------------------


 

750 Lexington Avenue

Eleventh Floor

New York, New York 10022

 

With a copy to:

 

Matthew W. Mamak, Esq.

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Matthew.mamak@alston.com

 

(ii)           To Executive:

 

Kenneth Hoberman

C/o Stemline Therapeutics, Inc.

750 Lexington Avenue

Eleventh Floor

New York, New York 10022

 

And to the home address of the Executive

on file with the Company, and

 

with a copy which shall not constitute notice, to:

 

Steven G. Eckhaus, Esq.

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Steven.eckhaus@cwt.com

 

Or to such other persons or other addresses as either Party may specify to the
other Party in writing.

 

(e)                                  Assignment; Assumption of Agreement.  No
right, benefit or interest hereunder shall be subject to assignment,
encumbrance, charge, pledge, and hypothecation or set off by Executive in
respect of any claim, debt, obligation or similar process.  the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to assume expressly and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

(f)                                   Amendment.  No provision of this Agreement
may be amended, modified, waived or discharged unless such amendment,
modification, waiver or discharge is agreed to in writing and signed by both
Parties.  No waiver by either Party hereto at any time of any breach by

 

10

--------------------------------------------------------------------------------


 

the other Party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

(g)           Severability.  If any term or provision hereof is determined to be
invalid or unenforceable in a final court or arbitration proceeding, (i) the
remaining terms and provisions hereof shall be unimpaired and (ii) the invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

(h)           Governing Law; Waiver of Jury Trial; Dispute Resolution.

 

(i)            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (determined without regard to the choice
of law provisions thereof).

 

(ii)           EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(iii)  Each Party agrees that, subject to the Company’s rights under Section 5
all disputes that cannot be amicably resolved within thirty (30) days of written
notice of such dispute shall be resolved pursuant to the Employment Dispute
Resolution Rules of the American Arbitration Association (AAA) in New York, New
York, then in effect, before a single arbitrator of the American Arbitration
Association (AAA) or of the Judicial Arbitration and Mediation Service (JAMS) in
New York, New York, with the Company to bear Executive’s (provided that
Executive is successful on at least one material issue raised in such contest,
dispute or enforcement proceeding) and its own costs and legal fees, including,
without limitation, legal fees.  In no event shall exemplary, consequential or
punitive damages be available to either Party.  Both Parties consent to entry of
judgment of any such arbitration in the New York State Supreme Court or in the
United States District Court having jurisdiction over the Parties.

 

10.  Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including, without limitation, the Prior Agreements.

 

11

--------------------------------------------------------------------------------


 

11. Counterparts.  This Agreement may be executed by the Parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

STEMLINE THERAPEUTICS, INC.

 

 

 

By:

/s/ Ivan Bergstein, M.D.

 

 

Ivan Bergstein, M.D.

 

 

Chairman, President and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

By:

/s/ Kenneth Hoberman

 

 

KENNETH HOBERMAN

 

 

12

--------------------------------------------------------------------------------


 

Annex A

 

Milestone Incentives and Bonuses

 

1.              Payment of $750,000 in cash or equity, or combination thereof,
at discretion of Executive, upon regulatory approval of each Company product in
a major territory (US, EU, or Japan).

 

13

--------------------------------------------------------------------------------


 

Annex B

 

RELEASE

 

This RELEASE (this “Release”), dated as of [         ], is by and between
Stemline Therapeutics, Inc., a Delaware corporation (the “Company”), and
[         ] (“Executive”).

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement and the Separation Agreement, the Company
and Executive agree as follows:

 

1.             Executive, on his own behalf and on behalf of his heirs, estate
and beneficiaries, does hereby release the Company and its parent companies, any
of its and their subsidiaries and affiliates, and each past or present officer,
director, agent, employee, shareholder, representative, insurer, successor and
assign of any such entities, from any and all claims made, to be made, or which
might have been made of whatever nature, whether known or unknown, from the
beginning of time, including those that arose as a consequence of his employment
with the Company, or arising out of the severance of such employment
relationship, or arising out of any act committed or omitted during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, but not limited to, those which
were, could have been or could be the subject of an administrative or judicial
proceeding filed by Executive or on his behalf under federal, state or local
law, whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, fringe benefit,
any form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, disability or age discrimination or any
allegation, claim or violation, arising under the Civil Rights Act of 1866; the
Age Discrimination in Employment Act (including the Older Workers Benefit
Protection Act); the Americans with Disabilities Act; the Family and Medical
Leave Act, the Civil Rights Act of 1964, Title VII, as amended; the Civil Rights
Act of 1991; the Employee Retirement Income Security Act of 1974, as amended;
the Equal Pay Act; the Worker Adjustment and Retraining Notification Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or any other federal, state or local law relating to
employment or discrimination in employment, or otherwise), wrongful termination,
emotional distress, pain and suffering, breach of contract, compensatory or
punitive damages, interest, attorney’s fees, reinstatement or reemployment.  If
any arbitrator or court rules that such waiver of rights to file, or have filed
on his behalf, any administrative or judicial charges or complaints is
ineffective, Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints.  Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ Executive,
in each case without liability of Executive or the Company.  Executive
acknowledges and agrees that even though claims and facts in addition to those
now known or believed by him to exist may subsequently be discovered, it is his
intention to hereby fully settle and release all claims he may have against the
Company and the persons and entities described above, whether known, unknown or
suspected.  The released parties described in this Paragraph 1 are intended
third-party beneficiaries of this Release, and this Release may be enforced by
each of them in accordance with the terms hereof in respect of the rights
granted to such released parties hereunder.

 

2.             The Company and Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify Executive for his acts as an officer
or director of Company in accordance with the certificate of incorporation
and/or bylaws of the Company or

 

14

--------------------------------------------------------------------------------


 

the law (ii) to Executive and his eligible, participating dependents or
beneficiaries under any existing group welfare (excluding severance), equity, or
retirement plan of the Company in which Executive and/or such dependents are
participants or (iii) with respect to payments required to be made under
Section 3 of the Separation Agreement.

 

3.             Executive understands that nothing contained in this Release
limits his ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  Executive further understands that this
Release does not limit his ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies in connection with any charge or complaint,
whether filed by Executive, on his behalf, or by any other individual.  However,
based on Executive’s release of claims set forth herein, Executive understands
that he is releasing all claims that he may have, as well as, to the extent
permitted by applicable law, his right to recover monetary damages or obtain
other relief that is personal to Executive in connection with any claim he is
releasing under this Release.

 

4.             Executive acknowledges that he has been provided at least 21 days
to review this Release and has been advised to review it with an attorney of his
choice.  In the event Executive elects to sign this Release prior to this 21-day
period, he agrees that it is a knowing and voluntary waiver of his right to wait
the full 21 days.  Executive further understand that he has 7 days after the
signing hereof to revoke it by so notifying the Company in writing, such notice
to be received by the Board of Directors of the Company within the 7-day
period.  Executive further acknowledges that he has carefully read this Release,
knows and understands its contents and its binding legal effect.  Executive
acknowledges that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Annex C

 

Indemnification Agreement

 

AGREEMENT, by and between Stemline Therapeutics, Inc., a Delaware corporation,
(the “Company,” which term shall include, where appropriate, any entity
controlled directly or indirectly by the Company), and Kenneth Hoberman (the
“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, the Indemnitee is a director and officer of the Company.

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as Chief Operating Officers, or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation.

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the provisions of
the Company’s Certificate of Incorporation (“Certificate of Incorporation”) and
the Company’s Bylaws (the “Bylaws”) requiring indemnification of the Indemnitee
to the fullest extent permitted by law, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such Certificate
of Incorporation and Bylaws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of such Certificate of
Incorporation or Bylaws or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement.

 

WHEREAS, the Certificate of Incorporation, the Bylaws and the General
Corporation Law of the State of Delaware (“DGCL”) expressly provide that the
indemnification provisions set forth therein are not exclusive and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

 

16

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws and any resolutions adopted pursuant thereto and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee agreeing to
serve or continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

Section 1.              Basic Indemnification Agreement. (a) In the event
Indemnitee was, is or becomes a party to or witness or other participant in, or
was or is threatened to be made a party to or witness or other participant in, a
Claim (as defined in Section 9(a) herein)by reason of (or arising in part out
of) an Indemnifiable Event (as defined in Section 9(c) herein), the Company
shall indemnify Indemnitee to the fullest extent permitted by law as soon as
practicable but in any event no later than 30 days after written demand is
presented to the Company, against any and all Expenses (as defined in
Section 9(b) herein), judgments, fines penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection therewith) of such Claim actually incurred by or on behalf of
Indemnitee in connection with such Claim and any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement.

 

Section 2.              Change in Control. The Company agrees that the
Indemnitee’s rights of indemnification pursuant to Section 1 are not diminished
by a change in control.

 

Section 3.              Indemnification for Additional Expenses. The Company
shall indemnify Indemnitee against any and all expenses (including attorneys’
fees) and, if requested by Indemnitee in writing, shall (within ten business
days of such written request) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any Claim asserted against or action
brought by Indemnitee for indemnification or advance payment of Expenses by the
Company under this Agreement or any other agreement, the Bylaws or Certificate
of Incorporation now or hereafter in effect relating to Claims for Indemnifiable
Events and/or recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be. The Indemnitee shall qualify for
advances solely upon the execution and delivery to the Company of an undertaking
providing that the Indemnitee undertakes to repay the advance to the extent that
it is ultimately determined that the Indemnitee is not entitled to be
indemnified by the Company.

 

Section 4.              Partial Indemnity, Etc. If Indemnitee is entitled under
any provisions of this Agreement to indemnification by the Company of some or a
portion of the Expenses, liabilities, judgments, fines, penalties and amounts
paid in settlement of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.

 

17

--------------------------------------------------------------------------------


 

Section 5.              No Presumption. For purposes of this Agreement, the
termination of any action, suit or proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief.

 

Section 6.              Notification and Defense of Claim. Within 365 days after
receipt by Indemnitee of notice of the commencement of a Claim which may involve
an Indemnifiable Event, Indemnitee will, if a claim in respect thereof is to be
made against the Company under this Agreement, submit to the Company a written
notice identifying the proceeding, but the omission so to notify the Company
will not relieve it from any liability which it may have to Indemnify under this
Agreement unless the Company is materially prejudiced by such lack of notice.
With respect to any such Claim as to which Indemnitee notifies the Company of
the commencement thereof:

(a)           the Company will be entitled to participate therein at its own
expense;

(b)           to the extent that Indemnitee consents, the Company jointly with
any other indemnifying party similarly notified may assume the defense thereof,
with counsel satisfactory to Indemnitee. Indemnitee shall have the right to
employ its own counsel in such action, suit or proceeding, and the fees and
expenses of such counsel shall be at the expense of the Company.

 

Section 7.              Non-exclusivity, Etc. The rights of Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have under the
Certificate of Incorporation, the Bylaws, the DGCL, any agreement, a vote of the
stockholders, a resolution of directors or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee acting on behalf of the Company, in the interest of
the Company, and at the request of the Company prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL (whether by
statute or judicial decision), the Certificate of Incorporation or the Bylaws
permits greater indemnification by agreement than would be afforded currently
under the Certificate of Incorporation, the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

Section 8.              Liability Insurance. To the extent the Company maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
Company director or officer. If, at the time the Company receives notice from
any source of a Claim as to which Indemnitee is a party or a participant (as a
witness or otherwise), the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to

 

18

--------------------------------------------------------------------------------


 

cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Claim in accordance with the terms of such policies.

 

Section 9.              Certain Definitions.

 

(a) Claim: any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any inquiry, hearing or
investigation whether conducted by the Company or any other party, whether
civil, criminal, administrative, investigative or other.

 

(b) Expenses: include attorneys’ fees and all other costs, fees, expenses and
obligations of any nature whatsoever paid or incurred in connection with
investigating, defending, being a witness in or participating in (including
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event.

 

(c) Indemnifiable Event: any event or occurrence (whether before or after the
date hereof) related to the fact that Indemnitee is or was a director, officer,
employee, consultant, agent or fiduciary of or to the Company, or is or was
serving at the request of the Board of Directors as a director, officer,
employee, trustee, agent or fiduciary of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity, or in the interest
of the Company.

 

(d) Voting Securities: any securities of the Company which vote generally in the
election of directors.

 

Section 10.            Amendments. Termination and Waiver. No supplement,
modification, amendment or termination of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

Section 11.            Entire Agreement. This Agreement constitutes the entire
agreement between the Company and the Indemnitee pertaining to the subject
matter hereof, and any and all other written or oral agreements relating to the
subject matter hereof (which shall not include the Certificate of Incorporation
or the Bylaws) existing between the Company and the Indemnitee are expressly
canceled.

 

Section 12.            Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

 

Section 13.            No Duplication of Payments. The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under insurance policy, Certificate of Incorporation or otherwise) of
the amounts otherwise Indemnifiable hereunder.

 

19

--------------------------------------------------------------------------------


 

Section 14.            Binding Effect. Etc. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouse, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer of the Company or of any
other enterprise at the Board of Director’s request.

 

Section 15.            Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.

 

Section 16.            Applicable Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules.

 

Section 17.            Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

 

STEMLINE THERAPEUTICS, INC.

 

 

 

By:

 

 

Name

 

 

Title

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

By:

 

 

Kenneth Hoberman

 

 

 

 

20

--------------------------------------------------------------------------------